Interim Decision #2323

MATTER OF SACCO

In Deportation Proceedings
A 8955250
-

Decided by Board October 11, 1974
Respondent requested the Board to stay the deportation proceedings pending his application for Naturalization and the issuance by the immigration, judge of a subpoena for
respondent's military service record. The Board is without jurisdiction to adjudicate
interlocutory appeals.
CHARGE:
Order: Act of 1952—Section 241(a)(5) (8 U.S.C. 1251(a)(5)]—Failed to furnish notification of address or other information in compliance with the
previsions of section 265 and has not established that such failure was reasonably excusable or was not.willful.
ON BEHALF OF RESPONDENT: David W. Walters, Esquire

100 North Biscayne Blvd.
Suite Rau
Miami, Florida 33132

Respondent appeals from two interlocutory decisions made by an
immigration judge during the course of a deportation hearing. Oral
argument is requested. Oral argument will be denied and the appeal will
be dismissed.

The record reflects that no final order of deportation has as yet been
entered by the immigration judge. Among other things, an application
under section 243(h) of the Immigration and Nationality Act remains to
be adjudicated. The notice of appeal states the subject matter of the
appeal as follows:
"Denial by the Immigration Judge of the final orders:
"1. Denial of the Motion for Stay of Proceeding pending Action on the alien's request fur
Naturalization Under Section 329 of the Immigration and Nationality Act.
"2. Denial of the request for Issuance of Subpeona (sic) to the United States Army
personal [sic] records relative to the respondents military service record."

The decisions sought to be reviewed are interlocutory. The regulations defining this Board's jurisdiction permit us to review "Decisions of
[immigration judges] in deportation cases," 8 CFR 3.1(b)(2). The
regulations do not, in terms, preclude our consideration of appeals from
109

Interim Decision #2323
interlocutory decisions of immigration judges. As a practical matter, we
have construed the regulations as contemplating only appeals from final
decisions. On appeal from a decision of an immigration judge, we review
such interlocutory decisions as may be raised by the parties. To permit
piecemeal review of interlocutory orders of an immigration judge at
successive stages of a deportation proceeding before final decision would
only open the door to obfuscation and delay. As a general rule, therefore, we may safely say that we have no jurisdiction under the regulations to adjudicate interlocutory appeals.
In Matter of Fong, 14 I. & N. Dec. 670 (BIA 1974), we did review a
decision of En immigration judge which was not final in form. We there
stated (at p. 3), "The order entered by the immigration judge in this
case, though interlocutory in form, is far-reaching in effect and raises an
important issue in the administration of the immigration laws. The
question is presented in a setting which gives it sufficient finality to
warrant decision by us at this time." The same cannot be said of the case
before us.
We conclude that we lack jurisdiction to adjudicate this appeal. Oral
agrument would serve no useful purpose. We are satisfied from our
review of the record that the appeal is frivolous and filed solely for
purpose of delay. We shall therefore deny oral argument under 8 C.F.R.
3.1(d)(1-a)(iu) and dismiss the appeal summarily. We note, in passing,
that the pendency of a deportation proceeding is no longer a bar to
naturalization under section 329 of the Act.
ORDER: Oral argument is denied.
Further order: The appeal is dismissed for lack of jurisdiction.

110

